Citation Nr: 1739343	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-47 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1972 to May 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, however a remand is necessary to schedule the Veteran for his requested local DRO hearing and to comply with the June 2015 Remand directives.

In June 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to send the Veteran a letter asking whether he would like to have a Board hearing or one conducted by a local Hearing Officer at his RO.  Once the Veteran selected the type of hearing he wished to attend the AOJ was instructed to schedule the hearing.  If the Veteran did not respond to the letter, the AOJ was instructed to schedule the Veteran for a DRO hearing.  

In an August 2015 letter, the Veteran was asked to notify the VA which type of hearing he would prefer.  The Veteran did not respond and a January 2016 letter from the VA reflects that a local DRO hearing was scheduled for March 2016.  The letter also reflects that the Veteran's mailing street address was listed as 37848.  A Report of General Information dated March 2016 shows that the Veteran never received his DRO hearing notification letter due to the letter being sent to the wrong street address.  The VA was notified of the correct street address reported as 37845.  Thereafter, a new DRO hearing was scheduled for June 2016.  However, the Board notes that the address contained in second DRO hearing notification letter was again sent to the wrong street address (listed as 37848).  The Veteran subsequently did not report for his June 2016 DRO hearing.

The Board finds that, given the above, and affording the Veteran the benefit of the doubt, VA shall schedule another DRO hearing.  Therefore, the Board finds the Veteran's DRO hearing request remains pending, and a remand is required to ensure due process requirements are satisfied.  38 C.F.R. § 3.103(c) (2016).  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and confirm his current address.

2. Then, schedule a DRO hearing at the earliest available opportunity.  If such hearing is no longer desired, document such in a report of contact or ask that the Veteran provide a written notice of withdrawal.

3. If benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


